ORDER
This matter came before the Supreme Court on November 10, 1993, pursuant to an order requiring the parties to appear and to show cause why the issues raised in the plaintiffs’ appeal should not be summarily decided.
The plaintiffs appeal a Superior Court order granting the defendant’s motion for summary judgment. The statute in question, G.L.1956 (1989 Reenactment) § 27-34-12, has a plain and unambiguous meaning and this court is bound to construe the statute in accordance with that plain meaning. Krupa v. Murray, 557 A.2d 868, 869 (R.I.1989). Any amount payable under the Rhode Island Insurer’s Insolvency Fund Act must be reduced by any recovery .under any other insurance policies. Plaintiffs have already received the maximum allowable under the statute. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown.
*261The ruling of the trial justice is affirmed and the plaintiffs’ appeal is denied and dismissed.